Case: 16-41117      Document: 00514225863         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 16-41117
                                                                                  FILED
                                                                           November 6, 2017
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
DONALD YOUNG; DORIS YOUNG,

                                                 Plaintiffs-Appellants

v.

ROBBYE WALDRON; WALDRON & SCHNEIDER, L.L.P.; GEORGE ADAMS
& COMPANY INSURANCE AGENCY, L.L.C.; AIG; ARGO SURETY; CNA;
THE HARTFORD; LIBERTY      MUTUAL INSURANCE;       SAFECO
INSURANCE COMPANY; ARCH INSURANCE GROUP; CHUBB;
HANOVER INSURANCE GROUP; HCC; THE MAIN STREET AMERICA
GROUP; TRAVELERS; UNKNOWN INSURANCE BONDING COMPANY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:15-CV-156


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Donald and Doris Young filed a pro se civil complaint against multiple
defendants, alleging claims for conspiracy to commit fraud, fraud, and breach
of fiduciary duty in connection with the 2011 sale of their homestead during


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41117    Document: 00514225863     Page: 2   Date Filed: 11/06/2017


                                 No. 16-41117

bankruptcy proceedings.     The district court dismissed the complaint with
prejudice without citing any basis for dismissal. The district court also denied
the Youngs’ Federal Rule of Civil Procedure 59 motion to alter or amend
judgment and their motion to proceed in forma pauperis (IFP) on appeal.
      The Youngs now seek leave from this court to proceed IFP on appeal.
The appeal has been fully briefed to this court, so we have the Appellees
position on the merits of the appeal. The Youngs’ IFP motion is construed as
a challenge to the district court’s denial of leave to proceed IFP on appeal. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The district court may
deny a motion for leave to appeal IFP by certifying that the appeal is not taken
in good faith and by providing written reasons for the certification. See id.;
FED. R. APP. P. 24(a)(2). To comply with the written-reasons requirement, it
suffices that the district court incorporate by reference its decision dismissing
the complaint on the merits. See Baugh, 117 F.3d at 202 n.21. In this case,
the district court’s denial of the IFP motion did not provide any written reasons
or reference the judgment of dismissal. The financial affidavit provided by the
Youngs in support of their IFP motion in the district court indicates that they
are indigent.
      In the interests of judicial economy and prudence, we may meld the
decisions regarding an IFP motion and the underlying appeal when
appropriate. See Baugh, 117 F.3d at 202. In this case, the district court’s
judgment of dismissal with prejudice does not provide this court with sufficient
information to permit reasoned consideration of any of the stated or inferred
bases for that dismissal.
      Accordingly, the Youngs’ motion to proceed IFP on appeal is GRANTED,
the district court’s judgment of dismissal is VACATED, and the case is
REMANDED to the district court to provide a reasoned opinion regarding its



                                       2
    Case: 16-41117       Document: 00514225863   Page: 3   Date Filed: 11/06/2017


                                  No. 16-41117

dismissal of the case and denial of IFP or, alternatively, to reconsider its
decision. In doing so, we do not express any opinion as to the underlying merits
of the Youngs’ claims.




                                        3